705 S.E.2d 741 (2011)
STATE of North Carolina
v.
Rodney Flynn McNEILL.
No. 324P10.
Supreme Court of North Carolina.
February 3, 2011.
Kathleen N. Bolton, Assistant Attorney General, for State of North Carolina.
M. Alexander Charns, Durham, for McNeill, Rodney Flynn.
Sam Currin, District Attorney, for State.

ORDER
Upon consideration of the conditional petition filed on the 16th of August 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*742 "Dismissed as Moot by order of the Court in conference, this the 3rd of February 2011."